In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-15-00195-CR


                        IN RE R. WAYNE JOHNSON, RELATOR

                               ORIGINAL PROCEEDING

                                      June 2, 2015

                            MEMORANDUM OPINION
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


      Relator R. Wayne Johnson is a prison inmate appearing pro se. In this original

proceeding, he asks that we issue a writ of mandamus against respondent, the

Honorable Arthur Ware, Potter County Judge.          According to relator’s petition, on

January 28, 2015, he mailed a petition for writ of habeas corpus to Judge Ware

concerning relator’s continuing complaint1 that the Texas Department of Criminal

Justice has wrongfully stripped him of good conduct time.2



      1
          See In re Johnson, No. 07-15-00183-CR, 2015 Tex. App. LEXIS 4525 (Tex.
App.—Amarillo Apr. 30, 2015, orig. proceeding) (per curiam, mem. op., not designated
for publication).
      2
        How a constitutional county court could play any part in a post-conviction
proceeding affecting relator’s sentence after a final felony conviction is a question we do
not address.
      Because relator seeks to alter his sentence by habeas corpus following a final

felony conviction, we lack jurisdiction. See Board of Pardons & Paroles ex rel. Keene v.

Court of Appeals for Eighth Dist., 910 S.W.2d 481, 483-84 (Tex. Crim. App. 1995)

(explaining that court of criminal appeals has exclusive jurisdiction over habeas relief

from final felony convictions); cf. Vargas v. Tex. Dep’t of Crim. Justice, No. 03-12-

00119-CV, 2012 Tex. App. LEXIS 9916, at *8 (Tex. App.—Austin Nov. 30, 2012, no

pet.) (mem. op.) (“state inmates must use only habeas corpus (or similar state)

remedies when they seek to invalidate the duration of their confinement” (internal

quotation marks and citation omitted)).


      Even were this proceeding within our jurisdiction,3 relator is not entitled to relief.

We take judicial notice that Judge Ware did not stand for re-election in 2014 and was

not the Potter County Judge on January 28, 2015. Mandamus is directed specifically to

an individual judicial officer. See In re Roseland Oil & Gas, Inc., 68 S.W.3d 784, 786

(Tex. App.—Eastland 2001, orig. proceeding) (“[m]andamus is personal to the judge”).

Nor is there proof that relator submitted his demand to Judge Ware’s successor in

office. See In re Peterson, No. 09-13-00336-CR, 2013 Tex. App. LEXIS 10887 (Tex.

App.—Beaumont Aug. 28, 2013, orig. proceeding) (per curiam, mem. op., not




      3
         Whether relator's petition is actually “pending” is not shown. Relator alleges he
sent his petition directly to Judge Ware but whether it was received and filed is not
shown. Cf. Padieu v. Court of Appeals of Tex., Fifth Dist., 392 S.W.3d 115, 118 (Tex.
Crim. App. 2013) (orig. proceeding) (per curiam) (“when there is no pending application
for habeas corpus filed under Article 11.07 of the Code of Criminal Procedure, the
appellate court is not without jurisdiction to rule on mandamus petitions relating to a
motion requesting access to material that could be used in a future habeas
application”).
                                            2
designated for publication) (denying mandamus relief in part because relator failed to

show he requested relief from judge currently presiding over trial court).


       We dismiss relator’s petition.




                                                               Per Curiam




Do not publish.




                                             3